Citation Nr: 1450452	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  08-14 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine (low back disability).

2.  Entitlement to service connection for a left hip disability, to include as secondary to the lumbar spine disability.

3.  Entitlement to service connection for a right hip disability, to include as secondary to the lumbar spine disability.



REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs

ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the benefits sought on appeal.  Jurisdiction of the Veteran's claims file is currently maintained at the Reno, Nevada RO.  

The Veteran was scheduled for a videoconference hearing in July 2014, but he failed to appear.  He did not request that the hearing be rescheduled; therefore, his hearing request is deemed withdrawn.

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is necessary prior to final adjudication of the Veteran's claims for service connection for low back and bilateral hip disabilities.  

VA scheduled the Veteran for a VA examination as to his claimed low back and bilateral hip disabilities in March 2014.  In an email from a VA Compensation and Pension employee, she noted that the Veteran wished to withdraw his claims because he did not wish to "mess with it."  

In October 2014, the Board sent the Veteran a letter requesting that if he wished to withdraw his claims for service connection for low back and bilateral hip disabilities, he should submit a statement so requesting.  He was notified that if he did not reply, the Board would continue with its adjudication of these claims.  To date, the Veteran has not responded to the notice.

The Board finds that the medical evidence of record is inadequate to decide the Veteran's claims, inasmuch as there is evidence that the Veteran's low back disability may have preexisted service and been aggravated thereby, and his bilateral hip disabilities are claimed as secondary to the low back disability.  

The Board finds that the minimal threshold for when a VA opinion is warranted has been met here.  38 C.F.R. § 3.159(c)(4).  As such, a remand is necessary to obtain a VA opinion as to the nature and etiology of any low back and bilateral hip disabilities present during the appeal period.

The Veteran is cautioned, however, that he has a duty to cooperate in the development of any pending claims.  Furthermore, failure to report for any scheduled examination without explanation may result in the denial of his claim.  38 C.F.R. § 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for an appropriate VA examination for his claimed low back and bilateral hip disabilities.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file, as well as any pertinent evidence contained in Virtual VA/VBMS, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed back and bilateral hip disabilities

After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should determine whether the Veteran has current diagnoses of low back and bilateral hip disabilities. 

Then, the examiner should provide an opinion to the following:

 (a)  For each back disability identified, the examiner should opine as to whether such disability clearly and unmistakably preexisted service.  If so, the examiner should offer an opinion as to whether such disability clearly and unmistakably was not aggravated in service.

 (b)  If any identified back disability did not preexist service, the examiner should opine as to whether it is at least as likely as not that any such disability had its onset in service; or is otherwise related to service. 
 
 (c)  For each hip disability identified, the examiner should opine as to whether it is at least as likely as not that any bilateral hip disability was caused by an event, injury, or disease in service.
 
 (d)  If any identified hip disability was not caused by service, the examiner should opine as to whether it is at least as likely as not caused by or aggravated by his claimed low back disability.  

The examiner is asked to specifically discuss the service treatment records showing treatment for low back complaints during service.   

The examiner should provide a complete rationale for all opinions provided. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for all opinions provided.

If the Veteran does not appear for the scheduled examination, the examiner is asked to provide the requested opinions if possible based on a review of the claims file.

2.  Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the SOC.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



